433 F.2d 1013
UNITED STATES of America ex rel. James ROYSTER, Relator-Appellant,v.Daniel McMANN, Auburn State Prison, Auburn, New York,Respondent-Appellee.
No. 106, Docket 32919.
United States Court of Appeals, Second Circuit.
Argued Oct. 15, 1970.Decided Oct. 15, 1970.

Susan E. Crandall, New York City (James J. McDonough, Legal Aid Society of Nassau County, and Matthew Muraskin, Mineola, N.Y., on the brief), for relator-appellant.
Michael Colodner, Asst. Atty. Gen.  (Louis J. Lefkowitz, Atty. Gen. of the State of New York, and Samuel A. Hirshowitz, First Asst. Atty. Gen., on the brief), for respondent-appellee.
Before CLARK, Associate Justice,1 LUMBARD, Chief Judge, and KAUFMAN, Circuit Judge.
PER CURIAM:


1
We affirm in open court the judgment of the district court denying plaintiff's petition for a writ of habeas corpus, on the ground that denial of petitioner's pro forma request for a suppression hearing did not violate due process, for the reasons given in Judge Weinstein's opinion, reported at 292 F.Supp. 116.



1
 United States Supreme Court, retired, sitting by designation